CASANUEVA, Judge.
Gary Johnson appeals the denial of his petition for writ of mandamus. In his petition Johnson sought to compel the Clerk of the Circuit Court of Pinellas County to provide him with free copies of multiple documents relating to his trial and direct appeal.
We agree with the trial court that because Johnson seeks these records for postconviction purposes he is not entitled to free copies of these documents from the Clerk. See Roesch v. State, 633 So.2d 1 (Fla.1993). However, Johnson is entitled to receive copies of any transcripts that were prepared at government expense for his direct appeal and that are in the possession of his former public defender. See Thompson v. Unterberger, 577 So.2d 684 (Fla. 2d DCA 1991). Transcripts provided at public expense to facilitate an indigent defendant’s appeal do not become the property of counsel once the appeal has been completed. Id. We therefore affirm without prejudice to Johnson’s right to seek these documents from his former public defender.
Affirmed without prejudice.
NORTHCUTT and SALCINES, JJ., Concur.